Title: To Alexander Hamilton from Thomas Parker, 14 June 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] June 14, 1799. “… on examining the Hats that have been sent on I find they are destitute of Cockades and loops.… The Recruiting money has been Received & distributed there was only a Sufficiency sent on to Recruit forty four men to a Company at eight dollars ⅌ man. An additional Supply will be Immediately wanted as Several of the officers of my Regiment have been verry Successfull.… only a part of the Cloathing has yet arrived I coud wish the remainder to be forwarded as soon as possable as It woud give vigor to the Recruiting service.… I shall be glad to receive your Instructions with Respect to the propriety of Inlisting apprentices as It has occasioned Some uneasiness amongst the Inhabitants.…”
